DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application is a CON of US Application No. 13/869,866 filed 04-24-2013 and 15/048,954 filed 2/19/2016. Applicant’s claim for the benefit of under 35 U.S.C. 120 and 35 U.S.C. 119(e) is acknowledged and accepted. 

Drawings
The drawings with 85 Sheets of Figs. 1-75 received on 4/15/2020 are acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first waveguide arranged to propagate the modulated light in a first direction and expand a pupil in the first direction, the first waveguide comprising a plurality of first input diffraction gratings at a first input of the first waveguide and a plurality of first output diffraction gratings at a first output of the first waveguide” and “a second waveguide arranged to propagate the modulated light in a second direction and expand the pupil in the second direction, the second waveguide comprising a plurality of second input diffraction gratings at a second input of the second waveguide and a plurality of second output diffraction gratings at a second output of the second waveguide” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because
Abstract recites:
- “comprising including” in line 1. This is incorrect. Examiner suggests –including—
-“comprises includes” in line 4. Examiner suggests –includes--.
Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-20 objected to because of the following informalities:  
Claim 1 recites:
- “the first diffraction grating, each of the first diffraction gratings” in line 6-7. The phrase “the first diffraction grating “seems to be unnecessary. Also there is lack of antecedent basis for this limitation. Examiner suggests –each of the first input diffraction gratings--.
-“each of the second diffraction gratings” in lines 13-14. There is lack of antecedent basis for this limitation. Examiner suggests –each of the second input diffraction gratings--.

Claim 10 recites “each of the first diffraction gratings” in line 6-7. There is lack of antecedent basis for this limitation. Examiner suggests –each of the first input diffraction gratings--.
Claims 11-14 are dependent on Claim 10 and hence inherit its deficiencies.
Claim 15 recites:
- “the first diffraction grating, each of the first diffraction gratings” in line 5-6. . The phrase “the first diffraction grating “seems to be unnecessary. Also there is lack of antecedent basis for this limitation.  Examiner suggests –each of the first input diffraction gratings--.
-“each of the second diffraction gratings” in lines 12-13. There is lack of antecedent basis for this limitation. Examiner suggests –each of the second input diffraction gratings--.
Claims 16-20 are dependent on Claim 15 and hence inherit its deficiencies.
Claim 18 recites “The method of claim 15” in line 1. This is erroneous. Examiner suggests –The apparatus of claim 15--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) “an input image node configured to provide modulated light” in Claim 1 has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "configured to” coupled with functional language “reconfigure an optical path” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “at least one of a micro display, a light source, a processor, and a collimation lens, a relay lens, a beam splitter and a magnification lens”, (PgPub, Para[0180], lines 1-6, line 10).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first and second waveguides are configured for a first color” and “other waveguides configured for a second color” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,10,15 recite “ each of the first diffraction gratings and the first output diffraction gratings have a variable k-vector along the first direction” and “each of the second diffraction gratings and the second output diffraction gratings have a variable k-vector along the second direction”. It is not clear how the k-vector of each one of the first input, first output, second input or second output gratings is variable. Does the Applicant mean, the K-vector varies or rolls along the direction of propagation from one grating to the other? Current specification (PgPub, para [212] ) states that K-vector of the gratings 
Claims 1-9 are dependent on Claim 1 and hence inherit its deficiencies.
Claims 11-14 are dependent on Claim 10 and hence inherit its deficiencies.
Claims 16-20 are dependent on Claim 15 and hence inherit its deficiencies.
Claim 7 recites “wherein a thickness of each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings.” It is not very clear as to what the Applicant is intending to state about the property of thickness. For the purpose of examination, no property of the thickness is considered.
Claim 18 recites “thickness of less than 1-1.2”. Firstly it is not clear which units are being used here. Is it microns? Secondly, how can the thickness be less than a range of 1-1.2. Is it less than 1 or less than 1.2 micron? Is the thickness varying? For the purpose of examination, thickness is interpreted to be greater than 0 but less than 1.2micron.
Claim 19 recites “thickness of less than 1-1.2 microns”. It is not clear as to how can the thickness be less than a range of 1-1.2. Is it less than 1 or less than 1.2 micron? Is the thickness varying? For the purpose of examination, thickness is interpreted to be greater than zero but less than 1.2micron.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,7,10,15,18, as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al (US 2008/0285137 A1, hereafter Simmonds) in view of Mukawa et al (US 2009/0141324 A1, hereafter Mukawa) and further in view of Niv et al (US 6,833,955 B2, hereafter Niv, of record).

Regarding Claim 1, Simmonds teaches (fig 2) an apparatus for displaying an image (projection display for displaying an image, p27, lines 1-2), comprising: 
an input image node (image generating light source 10, p29, lines 1-3) configured to provide modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information); 
a first waveguide (rod like waveguide 7, p28, lines 4-7) arranged to propagate the modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) in a first direction (propagation of light in rod-like light source 7 is along the rod or in horizontal direction which is the first direction) and expand a pupil in the first direction(stretching of the 
a second waveguide (plate like waveguide 8, p28, lines 7-12) arranged to propagate the modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) in a second direction (plurality of parallel rays which propagate in the plate like waveguide 8, p34, lines 6-13) and expand the pupil in the second direction (waveguide 8 stretches the vertical pupil view, p29, lines 13-15), the second waveguide (plate like waveguide 8, p28, lines 7-12) comprising a plurality of second input diffraction gratings (holographic layers 24, p34, lines 5-13) at a second input (holographic layers 24 split each impinging ray from grating 18 of waveguide 7, p34, lines 6-13, layers 24 are considered to be at the input of the waveguide 8 as they receive the light from waveguide 7) of the second waveguide (plate like waveguide 8, p28, lines 7-12) and a second output diffraction grating (exit grating 25, lines 21-25) at a second output of the second waveguide (plate like waveguide 8, p28, lines 7-12).
	 However Simmonds does not teach 
a plurality of first input gratings and a plurality of first output gratings and a plurality of second output gratings; and 
	Simmonds and Mukawa are related as input and output diffraction gratings.
	Mukawa teaches (fig 1),

	Therefore it would have been obvious to one of ordinary skill in the art at the time  of the invention to modify the teachings of Simmonds to include the teachings of Mukawa such that there are a plurality of first input gratings, a plurality of first output gratings and a plurality of second output gratings for the purpose of being compatible with multiple types of light  with different wavelengths (p130, lines 1-4).
	However Simmonds-Mukawa do not teach
each of the first diffraction gratings and the first output diffraction gratings having a variable K vector along the first direction to ensure angular content is efficiently provided in the first wave guide;
each of the second diffraction gratings and the second output diffraction gratings having a variable K vector along the second direction to ensure angular content is efficiently provided in the second wave guide.  
	Simmonds-Mukawa and Niv are related as multiplicity of gratings.
	Prior art in Niv teaches (fig 1),
each of the multiplicity of  diffraction gratings (holographic optical elements 12,14,16, col 7, lines 17-28) having a variable K vector (the k-vector of each grating element 12,14,16 
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of variable K-vectors, to ensure angular content is efficiently provided in the wave guide, is 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa to include the teachings of prior art in Niv such that each of the first diffraction gratings and the first output diffraction gratings having a variable K vector along the first direction to ensure angular content is efficiently provided in the first wave guide; each of the second diffraction gratings and the second output diffraction gratings having a variable K vector along the second direction to ensure angular content is efficiently provided in the second wave guide for the purpose of enlarging the eyebox of the display (col 8, lines 25-28).

Regarding Claim 7, Simmonds-Mukawa-Niv teach the apparatus of claim 1, wherein a thickness of each of the first input diffraction gratings (reflection hologram 12, p31, lines 1-7, Simmonds, first diffracting grating member 30 p128, lines 1-8, reflects light input into the waveguide and hence is an input grating, the first diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7, Mukawa), the first output diffraction gratings (grating 18, p33, lines 1-4, Simmonds, second diffraction grating member 40, p129, lines 1-7, emitting light from the waveguide and hence is an output grating, the second diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7, Mukawa), second input diffraction gratings (holographic layers 24, p34, lines 5-13, Simmonds), and second output diffraction gratings (exit grating 25, 

Regarding Claim 10, Simmonds teaches (fig 2)  a method of displaying an image (using projection display for displaying an image, p27, lines 1-2), comprising: 
providing modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) to a first waveguide (rod like waveguide 7, p28, lines 4-7) comprising a first input diffraction grating (reflection hologram 12, p31, lines 1-7) at a first input of the first waveguide (rod like waveguide 7, p28, lines 4-7) and a first output diffraction grating (grating 18, p33, lines 1-4) at a first output of the first waveguide (rod like waveguide 7, p28, lines 4-7), propagating the modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) in a first direction (propagation of light in rod-like light source 7 is along the rod or in horizontal direction which is the first direction) to expand a pupil in the first direction(stretching of the horizontal pupil, p29, lines 13-16); 
deflecting the modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) out of the first waveguide (rod like waveguide 7, p28, lines 4-7) and into a second waveguide  (plate like waveguide 8, p28, lines 7-12) comprising a plurality of second input diffraction gratings (holographic layers 24, p34, lines 5-13) at a second input (holographic layers 24 split each impinging ray from grating 18 of waveguide 7, p34, lines 6-13, layers 24 
 However Simmonds does not teach 
a plurality of first input gratings and a plurality of first output gratings and a plurality of second output gratings; and 
	Simmonds and Mukawa are related as input and output diffraction gratings.
	Mukawa teaches (fig 1), 
a plurality of first input gratings (first diffracting grating member 30 p128, lines 1-8, reflects light input into the waveguide and hence is an input grating, the first diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7) and a plurality of second output gratings (second diffraction grating member 40, p129, lines 1-7, emitting light from the waveguide and hence is an output grating, the second diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7);

	However Simmonds-Mukawa do not teach
each of the first diffraction gratings and the first output diffraction gratings having a variable K vector along the first direction to ensure angular content is efficiently provided in the first wave guide;
each of the second diffraction gratings and the second output diffraction gratings having a variable K vector along the second direction to ensure angular content is efficiently provided in the second wave guide.  
	Simmonds-Mukawa and Niv are related as multiplicity of gratings.
	Prior art in Niv teaches (fig 1),
each of the multiplicity of  diffraction gratings (holographic optical elements 12,14,16, col 7, lines 17-28) having a variable K vector (the k-vector of each grating element 12,14,16 is different from its neighbors and hence is varying from one element to the other) along the direction of propagation (input light from a light source near holographic optical element 12 is diffracted by holographic optical element 12 such that it is trapped inside the substrate 18 and propagates by total internal reflection, col 7, lines 41-47. The propagated light reaches the second holographic optical element 14 which diffracts the light so that it still propagates inside the substrate 18 and reaches holographic optical element 18 to reach the eye, col 8, lines 7-14. Hence the k-vectors of the elements 
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of variable K-vectors, to ensure angular content is efficiently provided in the wave guide, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa to include the teachings of prior art in Niv such that each of the first diffraction gratings and the first output 

Regarding Claim 15, Simmonds teaches (fig 2) an apparatus for displaying an image (projection display for displaying an image, p27, lines 1-2), comprising: 
a beam expander waveguide (rod like waveguide 7, p28, lines 4-7) arranged to propagate light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides light with image information) in a first direction (propagation of light in rod-like light source 7 is along the rod or in horizontal direction which is the first direction) and expand a pupil in the first direction(stretching of the horizontal pupil, p29, lines 13-16), the beam expander waveguide (rod like waveguide 7, p28, lines 4-7) comprising  first input diffraction grating (reflection hologram 12, p31, lines 1-7) at a first input of the first waveguide (rod like waveguide 7, p28, lines 4-7) and a first output diffraction grating (grating 18, p33, lines 1-4) at a first output of the beam expander waveguide (rod like waveguide 7, p28, lines 4-7); 
a second waveguide (plate like waveguide 8, p28, lines 7-12) arranged to propagate the modulated light (image generating light source 10 has a micro display, p29, lines 1-3, micro display provides modulated light with image information) in a second direction (plurality of parallel rays which propagate in the plate like waveguide 8, p34, lines 6-13) and expand the pupil in the second direction (waveguide 8 stretches the vertical pupil 
 However Simmonds does not teach 
a plurality of first input gratings and a plurality of first output gratings and a plurality of second output gratings; and 
	Simmonds and Mukawa are related as input and output diffraction gratings.
	Mukawa teaches (fig 1)
a plurality of first input gratings (first diffracting grating member 30 p128, lines 1-8, reflects light input into the waveguide and hence is an input grating, the first diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7) and a plurality of second output gratings (second diffraction grating member 40, p129, lines 1-7, emitting light from the waveguide and hence is an output grating, the second diffraction grating member are configured by P diffraction grating layers, p130, lines 1-7);
	Therefore it would have been obvious to one of ordinary skill in the art at the time  of the invention to modify the teachings of Simmonds to include the teachings of Mukawa such that there are a plurality of first input gratings, a plurality of first output 
	However Simmonds-Mukawa do not teach
each of the first diffraction gratings and the first output diffraction gratings having a variable K vector along the first direction to ensure angular content is efficiently provided in the first wave guide;
each of the second diffraction gratings and the second output diffraction gratings having a variable K vector along the second direction to ensure angular content is efficiently provided in the second wave guide.  
	Simmonds-Mukawa and Niv are related as multiplicity of gratings.
	Prior art in Niv teaches (fig 1),
each of the multiplicity of  diffraction gratings (holographic optical elements 12,14,16, col 7, lines 17-28) having a variable K vector (the k-vector of each grating element 12,14,16 is different from its neighbors and hence is varying from one element to the other) along the direction of propagation (input light from a light source near holographic optical element 12 is diffracted by holographic optical element 12 such that it is trapped inside the substrate 18 and propagates by total internal reflection, col 7, lines 41-47. The propagated light reaches the second holographic optical element 14 which diffracts the light so that it still propagates inside the substrate 18 and reaches holographic optical element 18 to reach the eye, col 8, lines 7-14. Hence the k-vectors of the elements 12,14,16 vary in combination of the three elements 12,14,16 as a whole from one element to the other, along the direction of propagation of light inside the substrate, propagation direction is the first or second direction of the claim language) to ensure 
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of variable K-vectors, to ensure angular content is efficiently provided in the wave guide, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa to include the teachings of prior art in Niv such that each of the first diffraction gratings and the first output diffraction gratings having a variable K vector along the first direction to ensure angular content is efficiently provided in the first wave guide; each of the second diffraction gratings and the second output diffraction gratings having a variable K vector along the 

Regarding Claim 18, Simmonds-Mukawa-Niv teach the method of claim 15,
wherein first input diffraction grating (first diffraction grating member 530, p166, lines 6-14) has a thickness of 7 microns and output diffraction grating (second diffraction grating member 540, p166, lines 6-14) has a thickness of 1.7microns.
	However Simmonds- Mukawa-Niv do not teach
each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings have a thickness of less than 1- 1.2.  
Now, although Simmonds-Mukawa-Niv do not explicitly disclose the claimed range of thickness of less than 1- 1.2, it is considered to be within ordinary skill level to modify Simmonds-Mukawa-Niv with routine experimentation to obtain thickness of less than 1- 1.2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have Simmonds-Mukawa-Niv, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings have a thickness of less than 1- 1.2 for the purpose of a thin and compact head up display apparatus.

Claims 2-3, as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al (US 2008/0285137 A1, hereafter Simmonds) in view of Mukawa et al (US 2009/0141324 A1, hereafter Mukawa) and Niv et al (US 6,833,955 B2, hereafter Niv, of record) and further in view of Dickson et al (US 2002/0071472 A1, hereafter Dickson).

Regarding Claim 2, Simmonds-Mukawa-Niv teach the apparatus of claim 1.
	However Simmonds-Mukawa-Niv do not teach
wherein each of the first input diffraction gratings  has a fixed frequency.
	Simmonds-Mukawa-Niv and Dickson are related as diffraction gratings.
	Dickson teaches 
	wherein the diffraction grating  (fixed frequency hologram (HOE), p303, lines 1-2, a HOE behaves as a grating) has a fixed frequency (fixed frequency, p303, lines 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Dickson such that wherein each of the first input diffraction gratings has a fixed frequency for the purpose of utilizing a grating developed with well-known, simple procedure (p303, lines 1-11).

Regarding Claim 3, Simmonds-Mukawa-Niv-Dickson teach the apparatus of claim 2, wherein each of the first output diffraction gratings (grating 18, p33, lines 1-4, Simmonds, second diffraction grating member 40, p129, lines 1-7, emitting light from the waveguide and hence is an output grating, the second diffraction grating member . 

Claims 4-5, 11,19, as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al (US 2008/0285137 A1, hereafter Simmonds) in view of Mukawa et al (US 2009/0141324 A1, hereafter Mukawa) and Niv et al (US 6,833,955 B2, hereafter Niv, of record) and further in view of Popovich et al (US 2007/0041684 A1, hereafter Popovich, of record).

Regarding Claim 4, Simmonds-Mukawa-Niv teach the apparatus of claim 1. 
	However Simmonds-Mukawa-Niv do not teach
wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings are comprised of alternating bands of polymer and liquid crystal material.  
	Simmonds-Mukawa-Niv and Popovich are related as diffraction gratings.
	Popovich teaches (fig 2)

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Popovich such that wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings are comprised of alternating bands of polymer and liquid crystal material for the purpose of providing a compact high quality and lightweight device for projecting images (p9, lines 6-9).

Regarding Claim 5, Simmonds-Mukawa-Niv teach the apparatus of claim 1.
	However Simmonds-Mukawa-Niv do not teach
wherein each first input diffraction grating of the input diffraction gratings provides a subset of the angular field of view.  
	Simmonds-Mukawa-Niv and Popovich are related as diffraction gratings.
	Popovich teaches (fig 2)
	wherein each diffraction grating (grating region 12, p21, lines 1-3, several ESBG or electrically switched Bragg gratings) provides a subset of the angular field of view (present a range of different symbols at any specified point in a field of view, p34, lines 1-4, symbols at different points in a field of view implies, each ESBG or grating provides a subset in the angular field of view).  


Regarding Claim 11, Simmonds-Mukawa-Niv teach the method of claim 10. 
	However Simmonds-Mukawa-Niv do not teach
wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings are switchable Bragg gratings comprised of alternating bands of polymer and liquid crystal material.  
	Simmonds-Mukawa-Niv and Popovich are related as diffraction gratings.
	Popovich teaches (fig 2)
	wherein each of diffraction gratings (grating region 12, p21, lines 1-3) is a switchable Bragg grating (ESBG, p21, lines 1-3, ESBG is a switchable Bragg grating) comprised of alternating bands of polymer (polymer rich, p21, lines 1-3) and liquid crystal material (liquid crystal rich region, p21, lines 1-3) .  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Popovich such that wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output 

Regarding Claim 19, Simmonds-Mukawa-Niv teach the method of claim 15,
wherein first input diffraction grating (first diffraction grating member 530, p166, lines 6-14) has a thickness of 7 microns and output diffraction grating (second diffraction grating member 540, p166, lines 6-14) has a thickness of 1.7microns.
	However Simmonds- Mukawa-Niv do not teach
each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings have a thickness of less than 1- 1.2.  
Now, although Simmonds-Mukawa-Niv do not explicitly disclose the claimed range of thickness of less than 1- 1.2, it is considered to be within ordinary skill level to modify Simmonds-Mukawa-Niv with routine experimentation to obtain thickness of less than 1- 1.2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have Simmonds-Mukawa-Niv, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have each of the first input diffraction gratings, the first output diffraction gratings, second 
	However Simmonds-Mukawa-Niv do not teach
wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings are comprised of alternating bands of polymer and liquid crystal material.  
	Simmonds-Mukawa-Niv and Popovich are related as diffraction gratings.
	Popovich teaches (fig 2)
	wherein each of diffraction gratings (grating region 12, p21, lines 1-3) is comprised of alternating bands of polymer (polymer rich, p2, lines 1-3) and liquid crystal material (liquid crystal rich region, p21, lines 1-3) .  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Popovich such that wherein each of the first input diffraction gratings, the first output diffraction gratings, second input diffraction gratings, and second output diffraction gratings are comprised of alternating bands of polymer and liquid crystal material for the purpose of providing a compact high quality and lightweight device for projecting images (p9, lines 6-9).

Claims 6,8,9, 16,20,   as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al (US 2008/0285137 A1, hereafter Simmonds) in view of Mukawa et al (US 2009/0141324 A1, hereafter Mukawa) and Niv et al (US 6,833,955 B2, hereafter Niv, of record) and further in view of Weiss et al (US 2006/0132914 A1, hereafter Weiss, of record).

Regarding Claim 6, Simmonds-Mukawa-Niv teach the apparatus of claim 1. 
	However Simmonds-Mukawa-Niv do not teach
wherein the apparatus is an avionic head up display.  
	Simmonds-Mukawa-Niv and Weiss are related as apparatus for displaying images.
	Weiss teaches 
	wherein the apparatus (apparatus, p329, lines 1-4) is an avionic head up display (aircraft HUD, p329, lines 10-11).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Weiss such that wherein the apparatus is an avionic head up display for the purpose of utilizing the apparatus for assisting pilots in flying aircraft safely.

Regarding Claim 8, Simmonds-Mukawa-Niv teach the apparatus of claim 1. 
	However Simmonds-Mukawa-Niv do not teach
wherein the apparatus is helmet mounted  display.  
	Simmonds-Mukawa-Niv and Weiss are related as apparatus for displaying images.
	Weiss teaches 

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Weiss such that wherein the apparatus is a helmet mounted display for the purpose of utilizing the apparatus for assisting motor cyclists (p329, lines 8-9).

Regarding Claim 9, Simmonds-Mukawa-Niv teach the apparatus of claim 1.
	However Simmonds-Mukawa-Niv do not teach
wherein the plurality of waveguides comprise a visor of a helmet mounted display.  
	Simmonds-Mukawa-Niv and Weiss are related as apparatus for displaying images.
	Weiss teaches (fig 22,24, embodiment of fig 24 is used with display module 1300 which is taught by fig 22, p302, lines 1-2)
	wherein the plurality of waveguides (waveguides 1110 and 1116, p271, lines 1-7) comprise a visor (visor 1306, p301, lines 1-8) of a helmet mounted display (helmet 1302, p301, lines 1-6).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Weiss such that wherein the plurality of waveguides comprise a visor of a helmet mounted display for the purpose of utilizing the apparatus for assisting ground vehicle drivers or pilots of airplane, helicopter (p301, lines 5-8).

Regarding Claim 16, Simmonds-Mukawa-Niv teach the apparatus of claim 15. 
	However Simmonds-Mukawa-Niv do not teach
wherein the apparatus is helmet mounted  display.  
	Simmonds-Mukawa-Niv and Weiss are related as apparatus for displaying images.
	Weiss teaches 
	wherein the apparatus (apparatus, p329, lines 1-4) is a helmet mounted display (aircraft HUD, p329, lines 8-9).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Weiss such that wherein the apparatus is a helmet mounted display for the purpose of utilizing the apparatus for assisting motor cyclists (p329, lines 8-9).

Regarding Claim 20, Simmonds-Mukawa-Niv teach the apparatus of claim 16. 
	However Simmonds-Mukawa-Niv do not teach
wherein the apparatus is an avionic head up display.  
	Simmonds-Mukawa-Niv and Weiss are related as apparatus for displaying images.
	Weiss teaches 
	wherein the apparatus (apparatus, p329, lines 1-4) is an avionic head up display (aircraft HUD, p329, lines 10-11).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the .

Claim 17,   as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al (US 2008/0285137 A1, hereafter Simmonds) in view of Mukawa et al (US 2009/0141324 A1, hereafter Mukawa) and Niv et al (US 6,833,955 B2, hereafter Niv, of record) and further in view of Simmonds et al (US 2012/0300311 A1, hereafter Simmonds’311, of record).

Regarding Claim 17, Simmonds-Mukawa-Niv teach the apparatus of claim 15. 
	However Simmonds-Mukawa-Niv do not teach
wherein the second waveguide device has a curved convex output surface.  
	Simmonds-Mukawa-Niv and Simmonds’311 are related as apparatus for displaying images.
	Simmonds’311 teaches 
	wherein the waveguide device (waveguide 14, p34, lines 1-2) has a curved convex output surface (surface 26, p34, lines 1-7, surface 26  has output grating 32 and hence is an output surface and is convex towards the light impinging from surface 28).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Simmonds-Mukawa-Niv to include the teachings of Simmonds’311 such that wherein the second waveguide device has a curved convex output surface for the purpose of incorporating the apparatus intoa  curved visor or helmet for reducing weight and head maneuverability (p6, lines 1-4).

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JYOTSNA V DABBI/Examiner, Art Unit 2872                                                              9/11/2021